     Case 2:20-cv-01090-WBS-CKD Document 7 Filed 06/19/20 Page 1 of 2


                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION                              FILED
                                                                                    Jun 19, 2020
                                                                                 CLERK, U.S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF CALIFORNIA



IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                                                  MDL No. 2814



                                   (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO í51)



On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 451 additional action(s)
have been transferred to the Central District of California. With the consent of that court, all such
actions have been assigned to the Honorable Andre Birotte, Jr.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Central District of California and assigned to
Judge Birotte.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Central District of California for the reasons stated in the order of February 2, 2018, and, with the
consent of that court, assigned to the Honorable Andre Birotte, Jr.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Central District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


                    Jun 18, 2020
                                                       John W. Nichols
                                                       Clerk of the Panel
  Case 2:20-cv-01090-WBS-CKD Document 7 Filed 06/19/20 Page 2 of 2




IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
TRANSMISSION PRODUCTS LIABILITY
LITIGATION                                                                   MDL No. 2814



                SCHEDULE CTOí51 í TAGíALONG ACTIONS



 DIST    DIV.        C.A.NO.    CASE CAPTION                                    CACD No.:

CALIFORNIA EASTERN

  CAE      2       20í01090     Vickery et al v. Ford Motor Company 2:20-cv-05479-AB(PVCx)
  CAE      2       20í01131     Stewart v. Ford Motor Company 2:20-cv-05480-AB(PVCx)

CALIFORNIA SOUTHERN

  CAS      3      20í01023      Parker et al v. Ford Motor Company et al 2SSRVHG




                                                               6/19/2020
                               I hereby attest and certify on _________
                               that the foregoing document is full, true
                               and correct copy of the original on file in
                               my office, and in my legal custody.

                               CLERK U.S. DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                    Derek Davis
                               DEPUTY CLERK
